DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second leaf spring as claimed in claim 5, an anti-submarine structure as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 does not end in period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retaining element in claims 8 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Booth et al. (8,162,397).
Regarding claim 1, Booth et al. disclose a thigh support for a seat comprising: a thigh support structure 20; and a thigh extension 28 formed on the thigh support structure, wherein the thigh extension is configured as an elastically deformable element 38.
Regarding claim 2, Booth et al. disclose the elastically deformable element 38 includes at least one leaf spring (col. 4, lines 45-50 discloses the element 38 is made of spring steel. The drawings shows the shape is flat leaf shaped).
Regarding claim 3, Booth et al. disclose the elastically deformable element 38 is made of spring steel (col. 4, lines 45-50).
Regarding claim 4, Booth et al. disclose the least one leaf spring has at least two ends including a first end 40 and a second end 42, wherein the first end 40 is a free end (free to bend and move) and the second end 42 is connectable to at least one seat component 12.
Regarding claim 8, Booth et al. disclose at least one retaining element 52 for retaining tension on the elastically deformable element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Line et al. (9,902,293).
Regarding claims 5 and 6, Line et al. disclose the elastically deformable element includes a first leaf spring 140 (flex member) and a second leaf spring 62, wherein the first leaf spring has a free first end and a second end and the second leaf spring is arranged on a lower surface side of the first leaf spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Line et al. and use a second leaf spring under the first leaf spring in the invention of Booth et al. for the purpose of allowing the thigh support to be adjusted vertically.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Ferretti et al. (9,756,408).
Regarding claim 7, Ferretti et al. disclose the thigh support structure 72 includes a junction having at least two members 66 (two sides of the pan 64) each forming a flank side (figure 4 shows the edges of the members 66 are flanked to receive the thigh support) and limiting a receiving space of the junction for coupling of the thigh support structure to at least one seat component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ferretti et al. and use the flanked members to receive the thigh support in the invention of Booth et al. for the purpose of preventing the support from being damaged.
Claims 9, 10, 12-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Anzenberger et al. (10,640,011).
Regarding claim 9, Booth et al. disclose a seat, comprising: and a thigh support 20 coupled to the seat support, the thigh support including a thigh support structure having a thigh extension 28, wherein the thigh extension is movably adjustable between a retracted position and a fully extended position.
However, Booth et al. fail to disclose a backrest; a seat support coupled to the backrest. Instead, Anzenberger et al. disclose a backrest 12; a seat support 14 coupled to the backrest (col. 2, lines 35-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a backrest with the seat support in the invention of Booth et al. because it provides additional support and safety to user with low cost. 
Regarding claim 10, Anzenberger et al. disclose the backrest is pivotably coupled to the seat support (col. 2, lines 35-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a pivotable backrest in the invention of Booth et al. in order to provide additional comfort with low cost. 
Regarding claim 12, Anzenberger et al. disclose a seat base 44 for supporting the seat support. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anzenberger et al. and use a seat base in the invention of Booth et al. because it is simple, and efficient way to provide support. 
Regarding claim 13, Booth et al. disclose the thigh support 20 is at least one of longitudinally and pivotably adjusted relative to at least one of the seat support and the seat base.
Regarding claim 14, Booth et al. disclose the thigh extension 28 includes at least one elastically deformable element 38.
Regarding claim 15, Booth et al. disclose the at least one elastically deformable element 38 is movable at a bend point formed therein.
Regarding claim 16, Booth et al. disclose the at least one elastically deformable element 38 includes at least one leaf spring.
Regarding claim 17, Booth et al. disclose the least one leaf spring 38 has at least two ends 40, 42 including a first end and a second end, wherein the first end is a free end and the second end is connectable to the seat support.
Regarding claim 20. Booth et al. disclose at least one retaining element 52 for retaining tension on the at least one elastically deformable element.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Anzenberger et al. (10,640,011) as applied to claim 14 above and further in view of Line et al. (9,902,293).
Regarding claims 18 and 19, Line et al. disclose the elastically deformable element includes a first leaf spring 140 (flex member) and a second leaf spring 62, wherein the first leaf spring has a free first end and a second end and the second leaf spring is arranged on a lower surface side of the first leaf spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Line et al. and use a second leaf spring under the first leaf spring in the invention of Booth et al. for the purpose of allowing the thigh support to be adjusted vertically.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. in view of Anzenberger et al. (10,640,011) as applied to claim 9 above and further in view of Adragna et al. (US 2006/0061167).
Regarding claim 11, Adragna et al. disclose the seat support includes an anti-submarining structure 22 and wherein the thigh support is connected to or part of the anti-submarining structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Adragna et al. and use an anti-submarine ramp to support the thigh support in the invention of Booth et al. in order to prevent any damages. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636